DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit as a continuation-in-part of U.S.  Patent Application No. 16/010,083, which was filed on June 15, 2018; and is a continuation­ in part of U.S.  Patent Application No.  16/147,135, which was filed on September 28, 2018, which is acknowledged.

Drawings
The drawings were received on 1/18/2019.  These drawings are acceptable.

Specification
The substitute specification filed 12/10/2021 have been entered.


Response to Arguments
Applicant’s remarks arguments, see pgs.16-24, filed 12/10/2021 have been fully considered by the examiner. Below are the examiner’s response to the noted arguments.
In response to applicant’s arguments with respect to the rejection of claims under 35 USC § 112(b), the remarks have been fully considered and upon further consideration of the amended claim limitations the rejection made in the previous office action has been withdrawn.

In response to applicant’s arguments with respect to the 35 USC § 102 and § 103 rejections of claims, have been fully considered and  were found unpersuasive. 
First, regarding the rejection of claims under 35 USC § 102, applicant argues that the cited prior art Sullivan et al. (US Pub. No. 2015/0347542, hereinafter ‘Sul’) does not disclose the limitations recited in exemplar claim 1 limitation “generate access authorization metadata for each data element of the plurality of data elements based on the data artifact, and send the access authorization metadata to the data artifact semantics segment” because the specification discloses the use of authorization and control policies memory having data elements as explained in paragraph 0055 of the applicant’s specification, filed 01/18/2019 that does not appear in the cited teaches noted by the examiner in the Sul reference.
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (e.g. noted in paragraph 0055 of the originally filed specification) are not recited in the rejected claim limitation cited by the applicant’s remarks. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The examiner has given the broadest reasonable interpretation (BRI) in light of applicant’s specification to the claim terms, see MPEP 2111.  The claimed “generated authorization metadata” refers to any access control policy used to manage user access and privileges and data elements as any data associated with file or application (e.g. data artifact) in the cloud computing environment as disclosed by Sul in 0003-0008 and in 0351-0364; where Sul teaches the use of security controls  for process data access and control authorizations to provide access to cloud applications and services in the ESP data warehouse, in 0199-0226; where the access authorization is sent as an list of authorized user to the ESP data warehouse having claimed data artifact semantics segment (this is considered under BRI as simply memory storage/information process component or element of the cloud computing dataspace). Therefore, Sul teaches the claim limitations as required by the claim language. Should the applicant desire the scope of the claim language to be limited to what is disclosed in the specification the applicant is encouraged to amended the claim language appropriately. 

Secondly, applicant argues the Sul reference fails to disclose exemplar claim limitation 1 "filtering at least a portion of the plurality of data elements from the application, wherein the filtering is based on [i] the access authorization metadata, and [ii] an access control policy, wherein the access control policy associates a user of the dataspace with a set of access privileges” because Sul does not disclose providing entitlements to different pieces of the data from the same data artifact based on access authorization metadata as recited in claim 1. 
Examiner notes again the remarks requiring different pieces of a data artifact as disclosed in the applicant’s specification is not required by the claim limitation. The BRI given to the phase data artifact as claimed in light of applicant specification is any application or files or data associated that can be provided into the cloud computing data space as disclosed in Sul, 0032; as business intelligence data captured as data marts, in 0216-021; where all the disclosed data artifacts include data elements as contained information and associated access privilege information, in Sul 0188-0189 for providing entitlements for cloud applications including the application data elements. The ESP data warehouse dataspace filters the cloud application based on user permissions as claimed authorization metadata managed by the ESP security proxy that also provides and manages the access control based on the meta for what users have access to retrieve/filer particular cloud applications (i.e. access is controlled to each data element of a cloud application differently based on user authorization metadata). Thus, Sul teaches the claim limitation as claimed. 
Therefore, the rejection of claims under 35 USC § 102 has been maintained, see full rejection below. 

Regarding the rejection of dependent claims under 35 USC §102 and §103 has been maintained because as noted above, there are no deficiencies in Sul references and the same analysis  disclosed for claim 1 applies to claims 14 and 18. Thus, the rejections have been maintained.
Therefore, the rejection of claims under 35 USC §102 and §103  have been maintained, see full rejection below.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Sullivan et al. (US Pub. No. 2015/0347542, hereinafter ‘Sul’).

Regarding independent claim, 1 Sul teaches a computer-implemented method for integrating data into a unified dataspace, comprising: 
providing, in a computer-readable storage device, a dataspace, wherein the dataspace includes a data artifact semantics segment configured to store data elements and metadata associated with the data elements; (Sul teaches cloud-based cloud computing system as claimed dataspace that  are provisioned to include processing components as  claimed data artifact semantics segment configured to store data elements and metadata associated with the data elements, in 0003-0008: Generally, cloud computing refers to the use and access of multiple server-based computational resources using a digital network, such as the Internet.… Cloud computing, when implemented, includes provisioning of dynamically scalable and virtualized resources [claimed providing, in a computer-readable storage device, a dataspace, wherein the dataspace includes a data artifact semantics segment]…); And as depicted in Fig. 34A in 0351-0364: Referring to FIG. 34A, generally at 3400, a repre­sentative diagram of the logical structure of the computer based private cloud computing system [claimed dataspace] presented in FIG. 2B is shown, with the implementation of the ESP system of the present invention… Referring to FIG. 34B, generally at 3410, a logical structure of a web-service processing framework is shown based on the system shown in FIG. 34A as it applies to the data warehouse [claimed dataspace] implementation within the cloud. Preferably, data warehouse 3402 is dynamic and implemented as a CaaS. In FIG. 34B, web server 214/218 of FIG. 34A is shown as an HTTPS server at 3414, and Authentication is implemented as security policy rules also shown at 3414. In FIG. 34B, for example, the HTTPS server can include a security agent that can authenticate ID requests. Other security policy rules can include, for example, entitlement to data and entitlement to functions.

    PNG
    media_image1.png
    506
    756
    media_image1.png
    Greyscale


Examiner also notes Sul teaches components for processing data/information  as claimed data artifact semantics segments for example a data warehouse ESP of the cloud computing systems including, in 0042-0044: The computer-based private cloud computing sys­tem of the present invention includes enterprise data. The enterprise data includes a data warehouse system that may be configured as one or more ESPs … The data warehouse (or ESP ) [claimed wherein the dataspace includes a data artifact semantics segment configured to store data elements and metadata associated with the data elements] system of the present invention may be implemented as SaaS, IaaS, and PaaS for a multi-tenant environment [claimed wherein the dataspace includes a data artifact semantics segment configured to store data elements and metadata associated with the data elements], which supports multiple system users on a single deployment of the warehouse, allowing each user to manage an independent meta-data model designed specifically for their particular data…; And in 0361-0362: Each of the one or more ESPs in the warehouse 3402 of FIG. 34B is a dynamic, self-service enterprise-wide data warehouse, analytic tool, and platform. It is a data integration tool that can load and consolidate data from different sources and can make it available for easy consumption and analysis by system users. According to aspects of the present inven­tion, each ESP [claimed [claimed wherein the dataspace includes a data artifact semantics segment configured to store data elements and metadata associated with the data elements] that is part of data warehouse 3402 of FIG. 34B can be designed on a business-oriented model that facili­tates a system user navigated approach to data management rather than being an IT centric design… FIG. 35, generally at 3500, shows a representation block diagram of the dynamic, multi-tenant ESP System according to aspects of the present invention that is shown functionally in FIG. 33…)
receiving, from a data source external to the dataspace, a data artifact, wherein the data artifact includes a plurality of data elements; (database/application files as claimed data artifact including plurality of data elements as depicted in Fig. 2A, in 00032: The Cloud Application Builder provides the means for developers to build applications that are deployed in the private cloud using Cloud Controller. The Cloud Application Builder preferably includes tools to create the components of a cloud application. These components preferably include a web service, a user interface, and jobs [claimed receiving, from a data source external to the dataspace, a data artifact, wherein the data artifact includes a plurality of data elements] for each cloud appli­cation to be deployed in the private cloud. As such, the cloud application building tools include, but are not limited to, tools to develop the web services, tools for developing a user inter­face and registering the web services in the Service Registry so the level of access to cloud applications is controlled, and tools to develop jobs. Using these tools, each cloud applica­tion that is developed and deployed will include a user inter­face for managing foreground tasks, data storage, and back- …; And cloud applications and data marts as additional examples of claimed data artifact includes a plurality of data elements, in 0216-0217: … With regard to a particular cloud application, the development of the web service components will include the developer creating meta-data for the service definition and completing the service inventory file for the cloud applica­tion. Each cloud application  [claimed receiving, from a data source external to the dataspace, a data artifact, wherein the data artifact includes a plurality of data elements] will have a service inventory file associated with it that describes the function groups in all member web services… the developer builds separate .war ("web archive") files for foreground and background processes (see FIG. 5), bundles the binaries associated with the cloud appli­cation, and then creates a cloud application profile…; Alternatively receiving claimed external data elements via data marts, in 0025: … For purposes of the present invention, a data mart is a subset of the data warehouse that pertains to data for a single department, busi­ness unit or specific use case … 0048-0049: Data marts can be used as repositories for gathered data from multiple sources [claimed receiving, from a data source external to the dataspace, a data artifact, wherein the data artifact includes a plurality of data elements]. Data marts can help satisfy spe­cific demands of a particular group of system users in terms of analysis, content, presentation, and ease of use. System users of a data mart can have data presented and reported in desir­able formats. Each department or business unit can be the owner of its data marts including all hardware, software, and data associated with it. Therefore, each department can use, manipulate, and develop its data in any way that best fits its needs without altering information inside other data marts or the data warehouse. And in 0306: According to the present invention, an important aspect of the ESP system of the present invention is the use of data marts that provide flexibility for data storage and access. These data marts act as repositories for data gathered from operational data and other sources [claimed receiving, from a data source external to the dataspace, a data artifact, wherein the data artifact includes a plurality of data elements], and designed to serve the particular defined needs for the various groups/departments of an enterprise. In scope, the data may be derived from an enterprise-wide database or data warehouse or be more spe­cialized….)
processing, at a first data filter, the plurality of data elements, wherein the first data filter is configured to generate access authorization metadata for each data element of the plurality of data elements based on the data artifact, and send the access authorization metadata to the data artifact semantics segment; (claimed first filter as security controls, 0199: ESP Security framework 526, as stated previously, provides security to the cloud.  ESP Security 526 includes what is shown at 412 and 413 in FIG. 4. Through the user interface, ESP Security 526 is directed to entitlement enforce­ment. As such, with regard to data access 506 and background 518, ESP Security 526 controls authorizations [claimed processing, at a first data filter, the plurality of data elements, wherein the first data filter is configured to generate access authorization metadata for each data element of the plurality of data elements based on the data artifact, and send the access authorization metadata to the data artifact semantics segment] to access and use cloud applications and web services by assigning user roles, which preferably are devised by associating stored data with functions within an enterprise.; And security controls for processing data elements, in 0226: Referring to FIG. 10, generally at 1000, a represen­tative diagram for implementing the ESP security is shown. The security framework controls access to data and processes within the warehouse [claimed generate access authorization metadata for each data element of the plurality of data elements]. Preferably, the ESP security of the present invention integrates with processes designed to address the security issues associated with the general net­work or cloud/ data system infrastructure, network connectiv­ity, system servers, visualization software, operating system software, and identity management ("idM") and web access management ("WAM") systems. The idM and WAM systems may be used to establish a catalog of system users, identify a list of authorized users ( course-grained authorization) [claimed filter is configured to generate access authorization metadata for each data element of the plurality of data elements based on the data artifact, and send the access authorization metadata to the data artifact semantics segment], estab­lish both course-grained and application integration "runt­ime" authorization enforcement points, and control sign-on authorization, session management, and security event log­ging functionality.)
processing, at a second data filter, the plurality of data elements, wherein the second data filter is configured to send plurality of data elements to the data artifact semantics segment; (claimed second filter as software processing request/query , in 0227-00229: … At external environment 1002, it shows that ESP information consumers can come from a variety sources. It may be system user 1006 using Business Intelli­gence ("BI") tools, computer system 1008, mobile device 1010, or website 1012. When one of the information consumers requests access to a cloud application or web service, it must first be authenticated. The first action in the authentication process is for the information consumer to logon to a session at session logon 1014. At session logon 1014, there will be an authen­tication check [claimed processing, at a second data filter, the plurality of data elements, wherein the second data filter is configured to send plurality of data elements to the data artifact semantics segment] by querying identity data database 1018 according to the authorization policies stored at database…After the session is opened, the request is sent to HTTP server 1022 where the request is processed. HTTP server 1022 will transmit the request to data request/response service block 1024 [claimed processing, at a second data filter, the plurality of data elements, wherein the second data filter is configured to send plurality of data elements to the data artifact semantics segment]. At data request/response service block 1024, it will determine whether the information consumer that is making the request is entitled to receive the requested cloud application or web service. This is accomplished by querying entitlement verification block 1026 and entitlement database 1028. If the information consumer is entitled to receive the information, the information consumer is given web access to ESP database 1030 to retrieve the cloud appli­cation or web service…)
receiving, at a dataspace management service, a request from an application executing externally from the dataspace, wherein the request includes a request for the dataspace management service to send the plurality of data elements to the application; (Sul teaches requests including request to access data or query request as claimed received request, in 0227-00229: … At external environment 1002, it shows that ESP information consumers can come from a variety sources. It may be system user 1006 using Business Intelli­gence ("BI") tools, computer system 1008, mobile device 1010, or website 1012. When one of the information consumers requests access [claimed receiving, at a dataspace management service, a request from an application executing externally from the dataspace, wherein the request includes a request for the dataspace management service to send the plurality of data elements to the application] to a cloud application or web service, it must first be authenticated. The first action in the authentication process is for the information consumer to logon to a session at session logon 1014. At session logon 1014, there will be an authen­tication check  by querying identity data database 1018 according to the authorization policies stored at database…After the session is opened, the request is sent to HTTP server 1022 where the request is processed. HTTP server 1022 will transmit the request to data request/response service block 1024 [claimed receiving, at a dataspace management service, a request from an application executing externally from the dataspace, wherein the request includes a request for the dataspace management service to send the plurality of data elements to the application]. At data request/response service block 1024, it will determine whether the information consumer that is making the request is entitled to receive the requested cloud application or web service. This is accomplished by querying entitlement verification block 1026 and entitlement database 1028. If the information consumer is entitled to receive the information, the information consumer is given web access to ESP database 1030 to retrieve the cloud appli­cation or web service…)
and filtering at least a portion of the plurality of data elements from the application, wherein the filtering is based on the access authorization metadata, and an access control policy, wherein the access control policy associates a user of the dataspace with a set of access privileges. (Sul teaches  authentication and access control policies as claimed access control policy for filtering data elements, in 0188-0189: ESP Security proxy 412 with ESP Security database 413 provides security to the cloud. ESP Security proxy 412 and ESP database 413 provide entitlements for cloud appli­cation and web services access based on data groups, function groups, and user roles. These granular functions and data access entitlements will follow the single and multi-factor authentication methods that are used. Data groups, function groups, and user roles are discussed in greater detail with regard to FIGS. 11-14. The entitlements include, but are not limited to, what users have access to particular cloud applications [claimed and filtering at least a portion of the plurality of data elements from the application, wherein the filtering is based on the access authorization metadata, and an access control policy, wherein the access control policy associates a user of the dataspace with a set of access privileges] and web services in the cloud, what users can carry out certain functions, for example, providing approvals, changing cloud application profiles, or deleting cloud applications from CLDB 410. Moreover, ESP Security 412/413 is capable of providing a security infrastructure that will contain and sat­isfy all of the security requirements for cloud applications that are run in the private cloud, as well as for the private cloud itself. At least part of the security provided by ESP Security is function level entitlements and the ESP Security also contains the data to support such security offerings. It is understood that the entitlements just described are not exhaustive and there may be additional entitlements and it still would be within the scope of the present invention; And application based access control policy, in 0192: …The binaries are then sent for storage in CLDB 410 and provided to Provisioning services 414 for provisioning with a hypervisor so that it will be available to system users, which include client devices for running the cloud application, and authorized system users with permis­sions to manipulate the cloud application [claimed and filtering at least a portion of the plurality of data elements from the application, wherein the filtering is based on the access authorization metadata, and an access control policy, wherein the access control policy associates a user of the dataspace with a set of access privileges].; And in 0207: The second service is a search catalog service. The search catalog service enables authorized system users to search for and discover web services on a catalog search page of the service registry [claimed  filtering at least a portion of the plurality of data elements from the application, wherein the filtering is based on the access authorization metadata, and an access control policy, wherein the access control policy associates a user of the dataspace with a set of access privileges ]. )

Examiner notes that the claimed filters are disclosed as software elements for performing recited functions where Sul teaches the use of a plurality of software block and hardware combinations for performing the disclosed teaches, in 0687-0690: The embodiments or portions thereof of the system and method of the present invention may be implemented in computer hardware, firmware, and/or computer programs executing on programmable computers or servers that each includes a processor and a storage medium readable by the processor (including volatile and non-volatile memory and/or storage elements). Any computer program may be imple­mented in a high-level procedural or object-oriented pro­gramming language to communicate within and outside of computer-based systems… Moreover, the embodiments, or portions thereof, described above may also be implemented using integrated circuit blocks referred to as main memory, cache memory, or other types of memory that store electronic instructions to be executed by a microprocessor or store data that may be used in arithmetic operations… The embodiments, or portions thereof, may be implemented in hardware, software, or a combination of the two. For example, the embodiments, or portions thereof, may be implemented using circuitry, such as one or more of programmable logic ( e.g., an ASIC), logic gates, a processor, and a memory.)

Regarding claim 2 limitation, the rejection of independent claim 1 is incorporated; and Sul further teaches the limitation: wherein processing, at a the second data filter, the plurality of data elements further comprises: receiving, a first data element of the plurality of data elements; selecting a portion of the first data element based on a configuration of the second data filter; 3sending the portion of the first data element to the data a artifact semantics segment;  (claimed second filter as software processing request, in 0227-00229: … At external environment 1002, it shows that ESP information consumers can come from a variety sources [claimed receiving, a first data element of the plurality of data elements]. It may be system user 1006 using Business Intelli­gence ("BI") tools, computer system 1008, mobile device 1010, or website 1012. When one of the information consumers requests access [a portion of the first data element] to a cloud application or web service, it must first be authenticated [selecting a portion of the first data element based on a configuration of the second data filter; 3sending the portion of the first data element to the data a artifact semantics segment]. The first action in the authentication process is for the information consumer to logon to a session at session logon 1014. At session logon 1014, there will be an authen­tication check [processing, at a second data filter, the plurality of data elements] by querying identity data database 1018 according to the authorization policies stored at database …After the session is opened, the request is sent to HTTP server 1022 where the request is processed. HTTP server 1022 will transmit the request [sending the portion of the first data element to the data an artifact semantics logical segment] to data request/response service block 1024. At data request/response service block 1024, it will determine whether the information consumer that is making the request is entitled to receive the requested cloud application or web service. This is accomplished by querying entitlement verification block 1026 and entitlement database 1028. If the information consumer is entitled to receive the information, the information consumer is given web access to ESP database 1030 to retrieve the cloud appli­cation or web service …; Examiner notes data filters as data transformation or filtering data in 0145)
and sending the first data element to a third data filter of the plurality of data filters. (transferring data from the sources for transformation by claimed third data filter as depicted in Fig. 3 as the respective section login for providing accesses, in 0227-0228: Again referring to FIG. 10, the ESP security frame­work includes external environment 1002 and ESP platform environment 1004. At external environment 1002, it shows that ESP information consumers can come from a variety sources. It may be system user 1006 using Business Intelli­gence ("BI") tools, computer system 1008, mobile device 1010, or website 1012... At session logon 1014, there will be an authen­tication check by querying identity data database 1018 according to the authorization policies stored at database 1016. If authentication is confirmed, then session logon 1014 will communicate a security assertion markup language ("SAML") request for a session to SAML gateway 1020 [sending the first data element to a third data filter of the plurality of data filters]. At session logon 1014, the request is properly formatted for transmission to SAML session gateway 1020 [sending the first data element to a third data filter of the plurality of data filters for transformation as formatted SAMAL requests].  

    PNG
    media_image2.png
    643
    827
    media_image2.png
    Greyscale

And in 0337-338: The ESP system provides system users with the ability to designate different groups, departments, or business units of any enterprise as "Owner" of a particular data mart… Data enrichment & augmentation 3332 enables sys­tem users to transform and enrich data from different sources by merging, integrating, aggregating, and calculating existing data in the ESP platform using a continuous update process and through the ESP's data transformation engine/progres­sion database architecture. This element permits the system user to automatically create data marts based on system data stored in data categories and existing data marts using the rules that define new data marts. The ESP can use both origi­nal data and derive data as inputs to create any data mart, which increases productivity through data reuse.)

Regarding claim 3 limitation, the rejection of independent claim 1 is incorporated; and Sul further teaches the limitation: wherein processing, at the second data filter, the plurality of data elements comprises at least one of: processing, a first data element of the plurality of data elements based on a mathematical analysis of the plurality of data elements; processing, the first data element based on an algorithm based on a mathematical function; or processing, the first data element based on the generated processed data. (claimed second filter as software processing request for processing data from various sources, in 0227-00229: … At external environment 1002, it shows that ESP information consumers can come from a variety sources [claimed receiving, a first data element of the plurality of data elements for claimed processing, at the second data filter, the plurality of data elements comprises at least one of: processing, a first data element of the plurality of data elements]. It may be system user 1006 using Business Intelli­gence ("BI") tools, computer system 1008, mobile device 1010, or website 1012. When one of the information consumers requests access  to a cloud application or web service, it must first be authenticated…; And processing data from various sources based on claimed mathematical analysis, in 0337: The ESP system provides system users with the ability to designate different groups, departments, or business units of any enterprise as "Owner" of a particular data mart. This structure will permit each department or group to use, manipulate [including claimed algorithm based on a mathematical function; or processing, the first data element based on the generated processed data], and develop its own data any way that it best fits its needs without altering information inside of the data marts or data warehouse… Last, system users may create data marts with source hierarchy, calculated fields [including claimed algorithm based on a mathematical function; or processing, the first data element based on the generated processed data], filters, aggregate filters to speed data retrieval times and allow dynamic aggregations to be run at report or data retrieval times.)

Regarding claim 4 limitation, the rejection of independent claim 1 is incorporated; and Sul further teaches the limitation: wherein the first data filter is further configured to generate metadata corresponding to the data artifact. (in 0206: The first service that service registry 524 preferably provides is for servicing application programming interfaces ("APis" )[including application files as claimed the data artifact having the plurality of data elements] for authorized developers to create and manipulate meta-data relating to web services [the first data filter is further configured to generate metadata corresponding to the data artifact]. This enables authorized users to create or update the meta-data and information on functions and function groups. The APis reference this infor­mation  which preferably is web service details in a service inventory file.)

Regarding claim 5 limitation, the rejection of independent claim 1 is incorporated; Sul further teaches claim 5 limitations: wherein 4processing, at the second data filter, the plurality of data elements further comprises a first data element from a second data element of the plurality of data elements, processing, at the first data filter, the plurality of data elements further comprises generating first metadata associated with the data artifact, disambiguation data based on the disambiguating the first and second data elements, (the claimed data elements as data components of the plurality of application data elements, in 0213: The components [including claimed first data element and second data element of the plurality of data elements] of a cloud application to be devel­oped in the cloud include a user interface, registered web services that offer potential reuse, and registry of background jobs that can be reused. The developer that is creating a cloud application for deploying in the private cloud also may create business rules and/or Java classes that relate to web services and jobs…; And where the disambiguation process as associating the data elements as binaries associated with the component processes, i(in 0216-0219: … Each cloud application will have a service inventory file associated with it that describes the function groups in all member web services… Preferably, the developer builds separate .war ("web archive") files for foreground and background processes (see FIG. 5), bundles the binaries associated with the cloud appli­cation [claimed disambiguating the first and second data elements of the plurality of data elements], and then creates a cloud application profile [claimed disambiguation data based on the disambiguating the first and second data elements]. The bina­ries that are associated with the foreground processes [alternatively claimed disambiguation data based on the disambiguating the first and second data elements] relate to web services and the user interface components. The binaries that are associated with the background processes relate to jobs [alternatively claimed disambiguation data based on the disambiguating the first and second data elements]… before the developer can deploy the web ser­vice for use in the cloud, the appropriate approvals must be obtained [at claimed first filter for monitoring/controlling data flow]…; And claimed generated metadata as information captured related to the application data artifact, for example  in 0215-0216: According to the system and method of the present invention, before web services can be created for a cloud application, the developer must obtain an application identi­fier that includes a cloud application code and its extension. This will track an application through the development pro­cess including the creation of a cloud application profile for the cloud application… With regard to a particular cloud application, the development of the web service components will include the developer creating meta-data [claimed generating first metadata associated with the data artifact] for the service definition and completing the service inventory file for the cloud applica­tion. Each cloud application will have a service inventory file [claimed generating first metadata associated with the data artifact] associated with it that describes the function groups in all member web services…)
sending the first metadata to a first logical segment of the dataspace, the first logical segment including the data artifact semantics segment, (in 0216-0219: …Each cloud application will have a service inventory file [claimed generating first metadata associated with the data artifact] associated with it that describes the function groups in all member web services. Cloud Controller 302 (FIG. 3) uses this data [sending the first metadata to a first logical segment of the dataspace] to update the service registry automatically when a cloud application is deployed [deployed in logical component of the cloud platform as claimed first logical segment including the data artifact semantics segment]. At 816, approv­als by the appropriate authorized users are requested. If the approval is denied, then notification is sent back to the devel­oper via appropriate messaging. However, if approval is granted, there is an update sent to the service registry for the web service at 818 and there is an update of the ESP security at 820 with the appropriate permissions for the use of the web service. Following this, the web service is provided [claimed first logical segment including the data artifact semantics segment] live at 822 in the private cloud. Preferably, the private cloud uses the meta-data in the service definition and the service inventory file to automatically update the service registry when the web service is deployed [claimed sending the first metadata to a first logical segment of the dataspace, the first logical segment including the data artifact semantics segment].)
and sending the disambiguation data to a second logical segment of the dataspace, the second logical segment including a data semantics logical segment; and further comprising sending the data artifact to the first logical segment. (sending as deploying binaries to cloud as claimed the second logical segment including a data semantics logical segment; and further comprising sending the data artifact to the first logical segment, in 0245:… there are five main steps for deploying a cloud application in the private cloud. This process may be referred to as the cloud application promotion process. The five main steps include (1) bundling application binaries and exporting the bundled application binaries [claimed sending the disambiguation data to a second logical segment of the dataspace, the second logical segment including a data semantics logical segment; and further comprising sending the data artifact to the first logical segment] to the private cloud …; And in 0220: Following the update of the service inventory file at 808, the developer builds an application binary file for the foreground and background processes at 810. The binaries associated with the cloud application are bundled, and at 812, a request to deploy the web services is made using the cloud application profile that has been created for the cloud appli­cation. This request is sent by the developer using a client device user interface to Cloud Controller 814. At 816, approv­als by the appropriate authorized users are requested… if approval is granted, there is an update sent to the service registry for the web service at 818 and there is an update of the ESP security at 820 with the appropriate permissions for the use of the web service. Following this, the web service is provided live at 822 in the private cloud. Preferably, the private cloud uses the meta-data in the service definition and the service inventory file to automatically update the service registry when the web service is deployed [claimed sending the disambiguation data to a second logical segment of the dataspace, the second logical segment including a data semantics logical segment; and further comprising sending the data artifact to the first logical segment].)

Regarding claim 6 limitation, the rejection of independent claim 5 is incorporated; and Sul further teaches the limitation: wherein: receiving the data artifact comprises receiving the data artifact from a semi- structured source; (in 0227-00229: … At external environment 1002, it shows that ESP information consumers can come from a variety sources [claimed a semi- structured source]. It may be system user 1006 using Business Intelli­gence ("BI") tools, computer system 1008, mobile device 1010, or website 1012 [claimed a semi- structured source]. When one of the information consumers requests access to a cloud application or web service, it must first be authenticated. The first action in the authentication process is for the information consumer to logon to a session at session logon 1014...)
and processing, at the first data filter, the plurality of data elements further comprises 5generating second metadata associated with the semi-structured source, and sending the second metadata to the second logical segment. (in 0216-0219: …Each cloud application will have a service inventory file associated with it that describes the function groups in all member web services… Preferably, the private cloud uses the meta-data in the service definition [claimed second metadata associated with the semi-structured source] and the service inventory file [claimed first meta data] to automatically update the service registry when the web service is deployed [claimed sending the first  and second metadata to a first logical segment of the dataspace, the first logical segment including the data artifact semantics segment]…)

Regarding claim 7 limitation, the rejection of independent claim 5 is incorporated; and Sul further teaches the limitation: wherein receiving the data artifact comprises receiving a structured data artifact; (receiving cloud application artifact as claimed data artifact that comprises claimed receiving a structured data artifact , in 0215: According to the system and method of the present invention, before web services can be created for a cloud application, the developer must obtain an application identi­fier that includes a cloud application code and its extension… Preferably, before the cloud application can be moved  further toward the private cloud environment, the source code for the cloud application is placed in a source code control system… ; And claimed data artifact comprising claimed structured data elements data stored in the application server, for example in 0143: Cloud application server 202 connects to applica­tion database 214. Preferably, this database stores cloud application data, which includes, for example, application transaction data, reports, and warehouse data.; Alternatively receiving files as files transfers and server messages including structure data artifacts, in 0140-142: External cloud services 204 are connected to cloud application server 202. The external cloud services that are shown include cloakware server 206 for providing network security to the cloud. External cloud services 204 also include messaging server 208 for controlling internal and external messaging associated with the private cloud of the present invention. External cloud services 204 include file transfer ser­vices 210. The services handled by file transfer services 210… The last server shown in external cloud services 204 is e-mail server 212. This server is for sending e-mail mes­sages to, and receiving and processing e-mail messages from, client devices.)
further comprising processing, at a third data filter, the plurality of data elements, wherein the third data filter is configured to retrieve, from a data source of the structured data artifact, structure data corresponding to the plurality of data elements of the structured data artifact, generate second metadata associated with the structure data, (retrieving the claimed received cloud application artifact as claimed data artifact that comprises claimed receiving a structured data artifact , in 0361-0362: Each of the one or more ESPs in the warehouse 3402 of FIG. 34B is a dynamic, self-service enterprise-wide data warehouse, analytic tool, and platform. It is a data integration tool that can load and consolidate data from different sources  and can make it available for easy consumption and analysis [claimed retrieve, from a data source of the structured data artifact, structure data corresponding to the plurality of data elements of the structured data artifact] by system users…; And in 0215: According to the system and method of the present invention, before web services can be created for a cloud application, the developer must obtain an application identi­fier [generated claimed second metadata associated with the structure data] that includes a cloud application code and its extension… Preferably, before the cloud application can be moved  further toward the private cloud environment, the source code for the cloud application is placed in a source code control system… ; And claimed data artifact comprising claimed structured data elements data stored in the application server, for example in 0143: Cloud application server 202 connects to applica­tion database 214. Preferably, this database stores cloud application data, which includes, for example, application transaction data, reports, and warehouse data.; Alternatively receiving files as files transfers and server messages including structure data artifacts, in 0140-142: External cloud services 204 are connected to cloud application server 202. The external cloud services that are shown include cloakware server 206 for providing network security to the cloud. External cloud services 204 also include messaging server 208 for controlling internal and external messaging associated with the private cloud of the present invention. External cloud services 204 include file transfer ser­vices 210. The services handled by file transfer services 210… The last server shown in external cloud services 204 is e-mail server 212. This server is for sending e-mail mes­sages to, and receiving and processing e-mail messages from, client devices.)
generate third metadata associated with the data source of the structured data artifact, send the structure data and the second metadata to a third logical segment of the dataspace, the third segment including a data model semantics logical segment, and send the third metadata to the second logical segment; and 6wherein processing, at the second data filter, the plurality of data elements further comprises sending the plurality of data elements to the second logical segment. (in 0216-0219: …Each cloud application will have a service inventory file associated with it that describes the function groups in all member web services… Preferably, the private cloud uses the meta-data in the service definition [claimed generated third metadata associated with the semi-structured source] and the service inventory file [claimed first meta data] to automatically update the service registry when the web service is deployed [claimed sending the first  and third metadata to a first logical segment of the dataspace, the first logical segment including data model semantics logical segment]…; And deploying the application data as the claimed sending the plurality of data elements to the second logical segment, in 0244-0246: Previously, with regard to FIG. 8, the process for developing and deploying a cloud application [send the structure data and the second metadata to a third logical segment of the dataspace, the third segment including a data model semantics logical segment in the private cloud] in the private cloud was discussed… Preferably, there are five main steps for deploying a cloud application in the private cloud. This process may be referred to as the cloud application promotion process. The five main steps include (1) bundling application binaries and exporting the bundled application binaries to the private cloud, (2) creating and editing a cloud application profile for deploying the cloud application in the private cloud,… The developer will create a build project for the cloud application in the Cloud Application Builder 350 (FIG. 3) and run appropriate tests on the cloud applica­tion. Then, the developer will build the cloud application in the cloud application builder so that the developer is ready to bundle the binaries associated with the cloud application for export to the private cloud [claimed plurality of data elements further comprises sending the plurality of data elements to the second logical segment].  )

Regarding claim 8 limitation, the rejection of independent claim 7 is incorporated; and Sul further teaches: wherein receiving the structured data artifact comprises receiving at least one of: data from a relational database; a really simple syndication (RSS) feed; or a header section of an email message.  (in 0358-0359: … as in FIG. 34B, business processing 3422 may connect to Enterprise data 214 [receiving the structured data artifact] that may include relational database management system ("RDMS") 3432 [receiving at least one of: data from a relational database], mainframe operating system, e.g., Z/OS, 3434, and warehouse 3436 that may include one or more ESP's…; And in 0366: Data management components 3504 include data acquisition layer 3532, platform layer 3534, and information delivery layer/user interface 3546. Data acquisition layer 3532 enables the ESP platform to ingest various types of data in different forms, e.g., one time, real-time, streaming [claimed a really simple syndication (RSS) feed], batch, from multiple internal and external data providers. This data may be in structured or unstructured form. Data acquisition layer 3532 is used for multiple data providers to provide platform layer 3534 with data and multiple data sources can be captured.; And receiving claimed email messages header, in 0142: … The last server shown in external cloud services 204 is e-mail server 212. This server is for sending e-mail mes­sages to, and receiving and processing e-mail messages from, client devices. More specifically, the email messages contem­plated to be handled by this server include e-mail messages from the private cloud [claimed a header section of an email message ] to external systems to inform,…; And in 0314: The ESP system of the present invention offers dif­ferent report delivery options, for example, delivery to a sys­tem user's inbox, the system user's storage system, a system user application, SQL, an email address [a header section of an email message], a printer, or various types of other data transmissions or via other web services…)

Regarding claim 9 limitation, the rejection of independent claim 1 is incorporated; and Sul further teaches the limitation: wherein processing, at the second data filter, the plurality of data elements further comprises normalizing a value of the plurality of data elements based on at least a portion of the data elements of the data artifact semantics segment. (normalizing a data value, in 0530-0532: When a system user desires to create a new data element for use in system applications [including claimed portion of the data elements of the data artifact semantics segment], the system user will select Add icon 4134 in FIG. 41A or 41B. This will open the create data element display screen in FIG. 52, shown gener­ally at 520…Again referring to FIG. 5200, the fields shown in create data element display 5202 include Element Name field 5204, Display Name field 5206 [including claimed portion of the data elements of the data artifact semantics segment], Description Field 5208, Data Type field 5210, Report Default Format field 5212, Entitle­ment Driver field 5214, and Core Entity Indicator field 5216. Preferably, when a system user creates a new data element definition, at least the Element Name field 5204 and Display Name field 5206 are populated… The display name that is entered in Display Name field 5206 will be the normalized display name for the data element name [claimed the plurality of data elements further comprises normalizing a value of the plurality of data elements based on at least a portion of the data elements of the data artifact semantics segment]  in which there may be blank space between words…)

Regarding claim 10 limitation, the rejection of independent claim 1 is incorporated; and Sul further teaches the limitation: wherein receiving the data artifact comprises receiving, via an external-facing data interface, the data artifact from an external application executing on an external computer system. (client device application GUI as claimed external facing data interface as depicted in  Fig. 2A, in 0139-0144: Referring to FIG. 2A, generally at 200, a represen­tative diagram of the physical structure of the computer-based private cloud computing system of the present invention is shown. In FIG. 2A, the cloud cluster and router that form the cloud application server are shown at 202. This cluster shows four server computers forming the cloud application server. As such, any one may be provisioned to handle a request for a cloud application or web services…  External cloud services 204 include file transfer ser­vices 210. The services handled by file transfer services 210 include, but are not limited to, client device----cloud [claimed receiving the data artifact comprises receiving, via an external-facing data interface, the data artifact from an external application executing on an external computer system ], cloud external system, and intra-cloud file transfers… 

    PNG
    media_image3.png
    565
    695
    media_image3.png
    Greyscale

And in 0032: The Cloud Application Builder provides the means for developers to build applications that are deployed in the private cloud using Cloud Controller. The Cloud Application Builder preferably includes tools to create the components of a cloud application. These components preferably include a web service, a user interface [claimed external-facing data interface, the data artifact from an external application executing on an external computer system], and jobs for each cloud appli­cation to be deployed in the private cloud….)

Regarding claim 11 limitation, the rejection of independent claim 1 is incorporated; and Sul further teaches the limitation: wherein receiving the data artifact comprises receiving, via a file transfer service, the data artifact from a network location on an external computer system. (in 0060: The ADM module 240 can determine dependencies of applications of the network…. In this context, an application refers to a set of networking components that provides connectiv­ity for a given set of workloads. For example, in a conven­tional three-tier architecture for a web application, first endpoints of the web tier, second endpoints of the applica­tion tier, and third endpoints of the data tier make up the web application. The ADM module 240 can receive input data from various repositories of the data lake 230 [claimed wherein receiving the data artifact comprises receiving, via a file transfer service, the data artifact from a network location on an external computer system] (e.g., the flow attributes 232, the host and/or endpoint attributes 234, the process attributes 236, etc.). The ADM module 240 may analyze the input data to determine that there is first traffic flowing between external endpoints on port 80 of the first endpoints corresponding to Hypertext Transfer Protocol (HTTP) requests and responses [wherein receiving the data artifact comprises receiving, via a file transfer service]...; And inputs from external sources as depicted in Fig. 34B)

Regarding claim 12 limitation, the rejection of independent claim 1 is incorporated; and Sul further teaches the limitation: further comprising, in response to the plurality of data  elements including a predetermined data size, generating a second plurality of data filters. (in 0340: Data analytics 3334, preferably, includes the ESP system using a parallel execution grid framework ("PEF") technology to process data mart workloads in parallel, which may enable sub-second analytic response times on data sets that may exceed 50 terabytes ("TBs") [claimed in response to the plurality of data  elements including a predetermined data size]. The ESP system also uses the PEF [claimed in response to the plurality of data  elements including a predetermined data size, generating a second plurality of data filters] to process real-time changes in data in the platform including updating all derive data created [claimed generated data] within the data warehouse …)

Regarding claim 13 limitation, the rejection of independent claim 1 is incorporated; and Sul further teaches the limitation: further comprising: selecting a portion of the plurality of data elements, wherein the portion of the plurality of data elements are stored on a first data storage device; (in 0047-0048: System users can register new files into the system, define the data in files, classify the data into categories, and create or modify data marts. Data marts can be used as repositories for gathered data from multiple sources [selecting a portion of the plurality of data elements, wherein the portion of the plurality of data elements are stored on a first data storage device]. Data marts can help satisfy spe­cific demands of a particular group of system users …: And selecting the a portion of the claimed data elements using SQL, in 0600-0605: Alternatively, the system user can search for data marts by inputting a data element name that the data mart contains, which will be described in detail with respect to FIG. 66B… It would be understood by a person of ordinary skill in the art that the data mart types just recited are directed to a financial-type data mart. It also would be understood by such a person of ordinary skill in the art that other mart types are possible for other industries and such mart types would be within the scope of the present invention. By way of example, SQL Marts may be used where data aggregation is needed. For purposes of illustration only, spot or range data marts allow bringing in data from multiple categories [claimed selection of a portion of the plurality of data elements]  by joining data based on standard and/or custom joins. As such, these data marts are join marts that will contain data columns from one of four categories and the number of rows of data elements will be driven by the primary category defined for the data mart [including claimed first storage device for storing selected data for a category defined for that data mart]…. )
 indexing the portion of the plurality of data elements; generating, on the first data storage device, a first indexing file including first indexing results in response to indexing the portion of the plurality of data elements;  (And selecting and  the a portion of the claimed data elements using SQL columns and row indexes to retrieve data for join marts, in 0600-0606: Alternatively, the system user can search for data marts by inputting a data element name that the data mart contains, which will be described in detail with respect to FIG. 66B… It would be understood by a person of ordinary skill in the art that the data mart types just recited are directed to a financial-type data mart. It also would be understood by such a person of ordinary skill in the art that other mart types are possible for other industries and such mart types would be within the scope of the present invention. By way of example, SQL Marts may be used where data aggregation is needed. For purposes of illustration only, spot or range data marts allow bringing in data from multiple categories [including claimed first indexing file]  by joining data based on standard and/or custom joins. As such, these data marts are join marts that will contain data columns from one of four categories and the number of rows of data elements [claimed generated a first indexing file including first indexing results in response to indexing the portion of the plurality of data elements] will be driven by the primary category defined for the data mart. For example, a Positions data mart that joins with Portfolio Reference and Security Reference categories will contain rows pertaining to the Positions category but will contain some data columns for all three categories that were mentioned. Again for purposes of illustration only, a merge data mart is for bringing data in from multiple categories/data marts by "unionizing" the data from those categories/data marts such that data integrity is maintained and duplication is prevented. As such, these data marts preferably keep dispar­ate sets of data in a single manageable table structure)
receiving a second indexing file from a second data storage device; sending the first indexing file and the second indexing file to a third data storage device; and merging the first indexing results and the second indexing results into a third indexing file. (In 0600-0606: Alternatively, the system user can search for data marts by inputting a data element name that the data mart contains [including receiving a second indexing file from a second data storage device of the plurality of data marts], which will be described in detail with respect to FIG. 66B… It would be understood by a person of ordinary skill in the art that the data mart types just recited are directed to a financial-type data mart. It also would be understood by such a person of ordinary skill in the art that other mart types are possible for other industries and such mart types would be within the scope of the present invention. By way of example, SQL Marts may be used where data aggregation is needed. For purposes of illustration only, spot or range data marts allow bringing in data from multiple categories [including claimed second indexing file]  by joining data based on standard and/or custom joins. As such, these data marts are join marts that will contain data columns from one of four categories and the number of rows of data elements [claimed generated a first indexing file including first indexing results in response to indexing the portion of the plurality of data elements] will be driven by the primary category defined for the data mart. For example, a Positions data mart [example first indexing file] that joins [claimed merge process] with Portfolio Reference [claimed second indexing file] and Security Reference categories [claimed sending the first indexing file and the second indexing file to a third data storage device; and merging the first indexing results and the second indexing results into a third indexing file]  will contain rows pertaining to the Positions category but will contain some data columns for all three categories that were mentioned. Again for purposes of illustration only, a merge data mart [claimed third indexing file]  is for bringing data in from multiple categories/data marts by "unionizing" the data from those categories/data marts such that data integrity is maintained and duplication is prevented. As such, these data marts preferably keep dispar­ate sets of data in a single manageable table structure)

Regarding independent claim 14 Sul teaches a system for integrating data into a unified dataspace, comprising: a first computing device including a first computer-readable storage medium, wherein the first computer-readable storage medium includes a portion of dataspace, (claimed first computer-readable medium of a plurality recited as included in  the plurality of storage devices of the cloud computing devices for supporting application services, in 0008-0010: Cloud computing, when implemented, includes provisioning of dynamically scalable and virtualized resources… The back­end of the cloud computing architecture is the cloud itself consisting of various computers, servers, and data storage devices of which the cloud system user has no knowledge. The shared services within a typical cloud-comput-ing environment are shown in FIG.1 generally at 100. Client 102 is the client device with its internal software that relies on cloud computing for application delivery through web ser­vices… This is the delivery of software over the Internet that eliminates the need to install and run an application on the cloud system user's computing device...; And claimed first computer-readable medium of a plurality recited as included in  the plurality of storage elements of the cloud computing devices for supporting application services, in 0687-0690: The embodiments or portions thereof of the system and method of the present invention may be implemented in computer hardware, firmware, and/or computer programs executing on programmable computers or servers that each includes a processor and a storage medium readable by the processor (including volatile and non-volatile memory and/or storage elements). Any computer program may be imple­mented in a high-level procedural or object-oriented pro­gramming language to communicate within and outside of computer-based systems… The embodiments, or portions thereof, may be implemented in hardware, software, or a combination of the two...)
the dataspace including a data artifact semantics logical 8segment configured to store data elements and metadata associated with the data elements; (Cloud-based cloud private cloud computing system as claimed dataspace including a plurality of logical components including claimed a data artifact semantics logical segment in a plurality of data artifact semantics logical segments as depicted in Fig. 34A in 0351-0364: Referring to FIG. 34A, generally at 3400, a repre­sentative diagram of the logical structure of the computer based private cloud computing system [claimed dataspace] presented in FIG. 2B is shown, with the implementation of the ESP system [claimed a data artifact semantics logical segment] of the present invention… Referring to FIG. 34B, generally at 3410, a logical structure of a web-service processing framework is shown based on the system shown in FIG. 34A as it applies to the data warehouse [claimed a data artifact semantics logical segment] implementation within the cloud. Preferably, data warehouse 3402 is dynamic and implemented as a CaaS.… In FIG. 34B, web server 214/218 of FIG. 34A is shown as an HTTPS server at 3414, and Authentication is implemented as security policy rules also shown at 3414. In FIG. 34B, for example, the HTTPS server can include a security agent that can authenticate ID requests. Other security policy rules can include, for example, entitlement to data and entitlement to functions.

    PNG
    media_image1.png
    506
    756
    media_image1.png
    Greyscale


Logical components of the cloud computing systems including for example a data warehouse ESP system, in 0042-0044: The computer-based private cloud computing sys­tem of the present invention includes enterprise data. The enterprise data includes a data warehouse system that may be configured as one or more ESPs… The data warehouse (or ESP) system of the present invention may be implemented as SaaS, IaaS, and PaaS for a multi-tenant environment [claimed data artifact semantics logical segment configured to store data elements and metadata associated with the data elements], which supports multiple system users on a single deployment of the warehouse, allowing each user to manage an independent meta-data model designed specifically for their particular data…; And in 0361-0362: Each of the one or more ESPs in the warehouse 3402 of FIG. 34B is a dynamic, self-service enterprise-wide data warehouse, analytic tool, and platform. It is a data integration tool that can load and consolidate data from different sources and can make it available for easy consumption and analysis by system users. According to aspects of the present inven­tion, each ESP [claimed data artifact semantics logical segment configured to store data elements and metadata associated with the data elements] that is part of data warehouse 3402 of FIG. 34B can be designed on a business-oriented model that facili­tates a system user navigated approach to data management rather than being an IT centric design… FIG. 35, generally at 3500, shows a representation block diagram of the dynamic, multi-tenant ESP System according to aspects of the present invention that is shown functionally in FIG. 33…)
 a second computing device, including a second processor configured to process a second set of instructions, and a second computer-readable storage medium including the second set of instructions, wherein the second set of instructions, (claimed second computing device as the computer hardware including processor for executing programmable instructions on storage medium, as claimed second computer-readable storage medium, in 0687-0690: The embodiments or portions thereof of the system and method of the present invention may be implemented in computer hardware, firmware, and/or computer programs executing on programmable computers or servers that each includes a processor and a storage medium readable by the processor (including volatile and non-volatile memory and/or storage elements). Any computer program may be imple­mented in a high-level procedural or object-oriented pro­gramming language to communicate within and outside of computer-based systems… The embodiments, or portions thereof, may be implemented in hardware, software, or a combination of the two...)
 when executed by the second processor, cause the second processor to receive, from a data source external to the dataspace, a data artifact including a plurality of data elements; (receiving cloud application artifact as claimed data artifact having data files as claimed plurality of data elements, in 0215: According to the system and method of the present invention, before web services can be created for a cloud application, the developer must obtain an application identi­fier that includes a cloud application code and its extension… Preferably, before the cloud application can be moved [receiving, from a data source external to the dataspace] further toward the private cloud environment [where data is received external to the claimed dataspace], the source code for the cloud application is placed in a source code control system… ; And claimed data artifact includes a plurality of data elements, in 0216-0217: … With regard to a particular cloud application, the development of the web service components will include the developer creating meta-data for the service definition and completing the service inventory file for the cloud applica­tion. Each cloud application will have a service inventory file associated with it that describes the function groups in all member web services… the developer builds separate .war ("web archive") files for foreground and background processes (see FIG. 5), bundles the binaries associated with the cloud appli­cation, and then creates a cloud application profile…)
and a third computing device, including a third processor configured to process a third set of instructions, and a third computer-readable storage medium including the third set of instructions, wherein the third set of instructions, when executed by the third processor, cause the third processor to perform the steps of processing, (claimed third computing device as the computer hardware including processor for executing programmable instructions on storage medium, as claimed third computer-readable storage medium, in 0687-0690: The embodiments or portions thereof of the system and method of the present invention may be implemented in computer hardware, firmware, and/or computer programs executing on programmable computers or servers that each includes a processor and a storage medium readable by the processor (including volatile and non-volatile memory and/or storage elements). Any computer program may be imple­mented in a high-level procedural or object-oriented pro­gramming language to communicate within and outside of computer-based systems… The embodiments, or portions thereof, may be implemented in hardware, software, or a combination of the two...)
Remaining claim 14 limitations are similar to claim 1 limitation and are rejected under the same rationale.

Regarding claim 17 limitation, the rejection of independent claim 14 is incorporated; and Sul teaches the limitation: wherein the data artifact comprises at least one of a data file; a portion of a relational database; or a data stream. (in 0358-0359: … as in FIG. 34B, business processing 3422 may connect to Enterprise data 214 [receiving the structured data artifact] that may include relational database management system ("RDMS") 3432 [claimed a portion of a relational database], mainframe operating system, e.g., Z/OS, 3434, and warehouse 3436 that may include one or more ESP's…; And in 0366: Data management components 3504 include data acquisition layer 3532, platform layer 3534, and information delivery layer/user interface 3546. Data acquisition layer 3532 enables the ESP platform to ingest various types of data in different forms, e.g., one time [claimed data file], real-time, streaming [claimed data stream], batch, from multiple internal and external data providers. This data may be in structured or unstructured form. Data acquisition layer 3532 is used for multiple data providers to provide platform layer 3534 with data and multiple data sources can be captured.; And receiving claimed email messages header, in 0142: … The last server shown in external cloud services 204 is e-mail server 212. This server is for sending e-mail mes­sages to, and receiving and processing e-mail messages from, client devices. More specifically, the email messages contem­plated to be handled by this server include e-mail messages from the private cloud [claimed data file] to external systems to inform,…; And in 0314: The ESP system of the present invention offers dif­ferent report delivery options, for example, delivery to a sys­tem user's inbox, the system user's storage system, a system user application, SQL, an email address [a header section of an email message], a printer, or various types of other data transmissions or via other web services…)

Regarding claims 18, Sul teaches a plurality of non-transitory computer-readable storage media including one or more sets of instructions that, when executed by one or more processors, cause a system to perform the following steps: (in 0687-0690: The embodiments or portions thereof of the system and method of the present invention may be implemented in computer hardware, firmware, and/or computer programs executing on programmable computers or servers that each includes a processor and a storage medium readable by the processor (including volatile and non-volatile memory and/or storage elements). Any computer program may be imple­mented in a high-level procedural or object-oriented pro­gramming language to communicate within and outside of computer-based systems… The embodiments, or portions thereof, may be implemented in hardware, software, or a combination of the two..)
Remaining claim 18 limitations are similar to claim 1 limitations and are rejected under the same rationale.

Regarding claim 19, the claim limitations are similar to claim 5 limitations, and are rejected under the same rationale. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US Pub. No. 2015/0347542, hereinafter ‘Sul’) in view of Whitworth et al. (NPL “Security Problems and Challenges in a Machine learning-based Hybrid Big Data Processing Network Systems”, hereinafter ‘Whit’).

Regarding claim 22 limitation, the rejection of 1 is incorporated; and Sul teaches the limitation, wherein the application executing externally from the dataspace comprises at least one of: an artificial intelligence model; a machine learning model; or a data analytics ... (data analytics using SQL query language and data integration, in 0342-0343: Again referring to FIG. 33, data consumption 3306 includes data query 3338, data extraction 3340, and data delivery 3342. The output of data consumption 3306 is infor­mation 3320 that is consumed by system users. Data con­sumption 3306 processes data access requests from system users or Structured Query Language ("SQL") [dataspace comprises … a data analytics …, as data query tool] over secure web services... Data query 3338 provides open and secure access to system information through the use of system user generated request queries. At data query 3338, SQL queries [dataspace comprises … a data analytics …, as data query tool] are con­verted into web services for efficient delivery within a local area network or over wide area networks...)
While Sul teaches the data integration for processing data in a distributed database for data analysis; Sul does not expressly the limitation wherein the application executing externally from the dataspace comprises at least one of: an artificial intelligence model; a machine learning model; or a data analytics model. 
However Whit discloses the limitation wherein the application executing externally from the dataspace comprises at least one of: an artificial intelligence model; a machine learning model; or a data analytics model. (externally executing the recited models using the user interaction and learning system depicted in Fig. 1 that external to the cloud computing storage system as the claimed dataspace:

    PNG
    media_image4.png
    775
    682
    media_image4.png
    Greyscale

And in Sec. 1: …We focus in this paper on the speciﬁc challenges posed to the security of data stored with service providers in a hybrid cloud con-ﬁguration for solving Big Data classiﬁcation problem using Machine Learning (ML) techniques [dataspace comprises… a machine learning model; …] in highly secure man-ner…the model (Figure 1) can function in as hybrid cloud system in order to store large amounts of data associated with Big Data in a more cost eﬀective and eﬃcient manner while maintaining a private system for data analysis [dataspace comprises… a data analytics model]; And the claimed data analytics model and/or machine learning model, in Sec. 3.1 & Sec. 3.2: …. Each characteristic is then ascribed a weight proportional to the importance of the characteristic in relation to the Big Data being analyzed. These weights can be controlled within the User Interaction and Learning System so they can be adjusted depending on the data being analyzed [claimed executing externally from the dataspace comprising data analytics model and/or machine learning model]. For example, a public data set common to Big Data may have very low weights while analysis of secure network communi-cations may have much higher weights. Health related data or Personally Identiﬁable Information (PII) may have an even higher weight. Our model is ﬂexible enough that the weights of each characteristic may be changed depending on the type of data being analyzed… In this paper we do not attempt to iden-tify all possible risks but instead put forth a more abstract model that can account for an unknown number. As a base, the Equation 1 below is used to identify the risk associated with a single characteristic and the weight ascribed by pro-ducing a value α. Three parameters inﬂuence the eﬃciency of this model [claimed data analytics model and/or machine learning model]: α, c and weight. The relationship between these three parameters can be explained by a simple non-linear model presented in Equation 1 [claimed data analytics model and/or machine learning model].) 
The Sul and Whit references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing methods and systems related to cloud computing platforms for automated data fusion and information processing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for using external computing element for processing analytics on data stored remotely in a cloud storage environment in distributed computing environment as disclosed by Whit with the method processing data in distributed database system as disclosed by Sul.
One of ordinary skill in the arts would have been motivated to combine the disclosed teaches of Whit and Sul in order to direct data away from a limited data storage device at an appropriate threshold, such that the analytics system can focus on computing data of a higher priority without negative impacts of additional data strain while still allowing data to be processed locally (Whit, Sec. 4.3); Doing so will allow for “smaller scale research systems to use commodity hardware and not have to invest in expensive equipment that would sit idle when not processing data” (Whit, Sec. 4.3).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US Pub. No. 2015/0347542, hereinafter ‘Sul’) in view of Armbrust et al. (NPL “Spark SQL: Relational Data Processing in Spark”, hereinafter ‘Arm’).

Regarding claim 23 limitation, the rejection of 3 is incorporated; and Sul teaches the limitation, wherein the algorithm based on the mathematical function includes Boolean logic. (Boolean logic as SQL commands, in 0342-0343: Again referring to FIG. 33, data consumption 3306 includes data query 3338, data extraction 3340, and data delivery 3342. The output of data consumption 3306 is infor­mation 3320 that is consumed by system users. Data con­sumption 3306 processes data access requests from system users or Structured Query Language ("SQL") [claimed algorithm based on the mathematical function includes Boolean logic] over secure web services... Data query 3338 provides open and secure access to system information through the use of system user generated request queries. At data query 3338, SQL queries [claimed algorithm based on the mathematical function includes Boolean logic] are con­verted into web services for efficient delivery within a local area network or over wide area networks. The ESP system's access proxy technology, ODBC ("Open Database Connec­tivity"), JDBC ("Java Database Connectivity"), or ADO.net ("ActiveX Data Object.net"), encodes SQL commands into XML data and packs this into web packets, e.g., HTTP, HTTPS, TCP/IP packets.)
SQL commands are Boolean logic commands; and Sul does not expressly disclose SQL commands as Boolean logic functions. 
However Arm discloses SQL commands as Boolean logic functions. (in Sec. 3.1: The main abstraction in Spark SQL’s API is a DataFrame, a distributed collection of rows with the same schema. A DataFrame is equivalent to a table in a relational database, and can also be manipulated in similar ways to the “native” distributed collections in Spark (RDDs)… In this code, users and young are DataFrames. The snippet users("age") < 21 is an expression in the data frame DSL [claimed algorithm based on the mathematical function includes Boolean logic], which is captured as an abstract syntax tree rather than representing a Scala function as in the traditional Spark API. Finally, each DataFrame simply represents a logical plan (i.e., read the users table and filter for age < 21) [claimed algorithm based on the mathematical function includes Boolean logic]. When the user calls count, which is an output operation, Spark SQL [claimed algorithm based on the mathematical function includes Boolean logic] builds a physical plan to compute the final result; And in Sec. 3.3: …Apart from the relational DSL, DataFrames can be registered as temporary tables in the system catalog and queried using SQL. The code below shows an example:
users.where(users("age") < 21)
.registerTempTable ("young")
ctx.sql(" SELECT count(*), avg(age) FROM young")
And Sec 4.3.2: The logical optimization phase applies standard rule-based optimiza-tions to the logical plan. These include constant folding, predicate pushdown, projection pruning, null propagation, Boolean expression simplification, and other rules... For example, when we added the fixed-precision DECIMAL type to Spark SQL, we wanted to optimize aggregations such as sums and aver-ages on DECIMALs with small precisions; … ) 
The Sul and Arm references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing methods and systems related to cloud computing platforms for automated data fusion and information processing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for data management using Boolean SQL mathematical function in distributed database system as disclosed by Arm with the method of  processing SQL mathematical function data queries in distributed database system as disclosed by Sul.
One of ordinary skill in the arts would have been motivated to combine the disclosed teaches of Arm and Sul in order to leverage the benefits of relational processing (e.g., declarative queries and optimized storage), and lets SQL users call complex analytics libraries for  machine learning algorithms (Arm, Abstract); Doing so “offers much tighter integration between relational and procedural processing” (Arm, Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Ankam et al. (US Patent No. 11,095,706): teaches the use of secure cloud management system where the authority associated with each data associated with non-volatile memory.
Anisingaraju et al. (US Patent No. 9,898,709): teaches the use of data security and governance process in managing data elements in a cloud computing system.
Sundaram (US Patent No. 10,346,420):Authorization management and a data governance process for distributing and processing a data management platform.
Narayanaswamy et al. (US Pub No. 2017/0264640): teaches the analytics system external to the cloud storage system for implementing data models from data database architectures such as Accumulo and others. 
Akopyan et al. (US Pub. No. 2013/0073497): event driven neuromorphic devices topologies for arranging logic element in deep neural networks modeling and training task environments.
Song et al. (Pub. No.: US 2020/0097820) Teaches processing text input using deep neural networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN O ALABI/Examiner, Art Unit 2129